Citation Nr: 0208777	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  90-26 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for nystagmus.  

2.  Evaluation of acne with actinic keratosis, currently 
evaluated as 30 percent disabling.  

3.  Evaluation of the post operative residuals of a fistula 
in ano with rectal fissure, currently evaluated as 
noncompensably disabling.  

4.  Entitlement to an effective date prior to February 21, 
1992, for a 20 percent evaluation for bilateral hearing loss.  

5.  Evaluation of disequilibrium, currently evaluated with 
tinnitus as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  

This appeal originated as the result of the veteran's 
dissatisfaction with a rating decision of May 1987 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The veteran currently resides 
within the jurisdiction of the RO in Oakland, California.  

The case was previously before the Board of Veterans' Appeals 
(Board) in December 1990, September 1991, December 1993, and 
August 1996.  The development required by those Remands has 
been accomplished to the extent possible.  The veteran was 
notified that some private physicians' records could not be 
obtained due to the death of the doctors.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001).  

The August 1996 Board decision granted service connection for 
actinic keratosis.  A January 1997 rating decision evaluated 
the service-connected skin disorder as noncompensable.  The 
veteran's notice of disagreement with that rating was 
received in March 1997.  A May 1997 rating decision increased 
the evaluation to 10 percent and he was informed of the 
reason for that decision and the denial of a further increase 
by a supplemental statement of the case (SSOC) mailed in May 
1997.  In a statement dated in April 1998, the veteran 
disagreed with the evaluation of the skin disorder.  In a 
letter dated in May 1998, the veteran asserted that the skin 
disorder should be assigned a minimum rating of 30 percent.  
In August 2001, a Decision Review Officer (DRO) granted the 
30 percent evaluation, effective the date the current skin 
disorder claim was received on January 25, 1988.  In AB v. 
Brown, 6 Vet. App. 35, 39 (1993), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, herein referred to as the "Court") noted 
that the appellant in that case had discussed a 30 percent 
rating but did not state that was all he wanted; 
consequently, it had to be presumed that he was appealing for 
the highest evaluation and the grant of an increased 30 
percent rating did not terminate the appeal for a higher 
rating.  Id.  Thus, in this case, the veteran's request for a 
minimum rating of 30 percent must be construed as a claim for 
at least 30 percent and for the maximum evaluation if 
possible.  Consequently, even though 30 percent was granted, 
the evaluation issue remains before the Board, which must 
determine if the disability approximates the criteria for a 
higher rating.  A February 1998 SSOC provided the veteran 
with the rating criteria for a skin disorder.  

The August 1996 Board decision granted service connection for 
disequilibrium.  The veteran has disagreed with the 
evaluation assigned and the issue has been developed for 
appellate review.  

In August 1996, Board denied a rating in excess of 20 percent 
for a bilateral hearing loss.  That was a final determination 
as to the extent of the disability at that time.  38 C.F.R. 
§ 20.1100 (2001).  Higher evaluations have since been 
assigned and the veteran has not perfected an appeal as to 
those evaluations.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, 
the Board does not currently have jurisdiction of the 
evaluation of the veteran's hearing loss, except for the 
effective date issue, discussed below.  

In August 1996, the Board remanded the issue of evaluation of 
acne with scarring of the neck and back.  For a 
dermatological examination.  This was accomplished.  The DRO 
determined that the results showed that the acne and actinic 
keratoses should be rated together and assigned a higher 
evaluation of 30 percent.  As discussed above, the rating of 
the service-connected skin disorder remains within the 
jurisdiction of the Board and will be discussed below.  

The issue of entitlement to an effective date prior to 
February 26, 1992, for an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling was 
also Remanded by the Board.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  The Board notes that the issue was originally 
stated as entitlement to an effective date prior to February 
26, 1992, for the 20 percent rating for the service-connected 
bilateral hearing loss.  The examination on which the 20 
percent evaluation was based was done on February 21, 1992, 
according to the VA Form 10-2364.  The final audiometric 
report, VA Form 10-2464, was dated February 26, 1992.  These 
facts indicate entitlement 5 days earlier.  However, since 
benefits begin the first day of the following month, this 
discrepancy is harmless error as it would not effect the 
amount of benefits distributed to the veteran.  38 C.F.R. 
§ 3.31 (2001).  The DRO corrected this in his August 2001 
decision, which shows the 20 percent effective February 21, 
1992.  Thus, we now state the issue as above, using the 21st 
rather than the 26th.  

In August 2001, the DRO combined tinnitus with 
disequilibrium, under Codes 6260-6204, in a rating decision.  
Thus, although the evaluation of tinnitus has not been 
developed for review by the Board, the Board will address the 
evaluation to such extent as necessary to evaluate to 
disequilibrium.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have nystagmus as the result of 
disease or injury during his active service.  

3.  Nystagmus was not manifested to a degree of 10 percent or 
more during the veteran's first post service year.  

4.  The service-connected acne with actinic keratosis is 
manifested by extensive, small, asymptomatic acne scars, 
keratotic papules on the face, ears and hands, a skin colored 
papule in the left axilla, erythema and scale on the neck, 
and actinic keratoses on the face, ears and hands, with 
erythema and scale on the neck.  

5.  The service-connected acne with actinic keratosis is not 
manifested by ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestations, or being exceptionally 
repugnant.  

6.  The service-connected post operative residuals of a 
fistula in ano with rectal fissure are manifested by a scar, 
which is not ulcerated or tender and painful on objective 
demonstration.  The scar does not affect rectum or anus 
function.  The fissure (or fistula) and surgical scar are 
healed without leakage.  The hemorrhoids are no more than 
mild.  

7.  From January 22, 1987 to February 21, 1992, the veteran's 
service-connected right ear hearing loss was manifested by a 
pure tone threshold average and discrimination ability 
equating to literal designation B; and his service-connected 
left ear hearing loss was manifested by a pure tone threshold 
average and discrimination ability equating to literal 
designation B.  

8.  The service-connected disequilibrium has been manifested 
by occasional dizziness since January 22, 1987.  

9.  The service-connected tinnitus has been recurrent since 
January 22, 1987.  

10.  The service-connected hearing loss, disequilibrium, and 
tinnitus approximate a mild Meniere's syndrome from January 
22, 1987 to February 20, 1992.  

11.  Neither the Meniere's syndrome nor the disequilibrium 
results in gait disturbance, including staggering.  


CONCLUSIONS OF LAW

1.  Nystagmus was not incurred in or aggravated by active 
military service, is not proximately due to or the result of 
a service-connected injury, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2001).  

2.  The criteria for a rating in excess of 30 percent for acne 
with actinic keratosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 7806 (2001).  

3.  The criteria for a compensable rating for the post 
operative residuals of a fistula in ano with rectal fissure 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including § 4.7 and Codes 7332, 
7335, 7336, 7803, 7804, 7805 (2001).  

4.  The criteria for a 20 percent rating prior to February 21, 
1992, for bilateral hearing loss, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.87, Code 6295 (1987).  

5.  The criteria for a 30 percent rating for Meniere's 
syndrome, in lieu of separate ratings for hearing loss and 
tinnitus with disequilibrium, have been met from January 22, 
1987, to February 20, 1992, and not thereafter.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 6205 (1987-2001).  

6.  The criteria for a separate 10 percent rating, and not in 
excess thereof, for disequilibrium have been met, as of 
February 21, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including § 4.7 and Code 6204 
(1987-2001).  

7.  The criteria for a separate 10 percent rating, and not in 
excess thereof, for tinnitus have been met, as of February 21, 
1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including § 4.7 and Code 6260 (1987-2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The August 2001 and October 2001 supplemental statements of 
the case show that the RO considered the case under VCAA, 
implementing regulations and VA guidance issued pursuant to 
that act and regulations.  During the course of this case, 
the veteran was provided with the pertinent evidentiary 
development, which was subsequently codified by VCAA and 
implementing regulations.  The veteran was not prejudiced by 
fully developing the evidence in this case prior to VCAA.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the veteran of his right to 
submit evidence.  Thus, the Board finds VA has completed its 
duties under VCAA and implementing regulations.  Further, VA 
has completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  See 
also 38 C.F.R. § 3.103 (2001).  Therefore, it would not 
abridge the appellant's rights under VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

Specifically, the veteran's application for service 
connection and higher evaluations is complete.  38 U.S.C.A. 
§ 5102 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §3.159(a)(3)).  The 
rating decision, statement of the case, and supplemental 
statements of the case notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  
VA notified the veteran that it was unable to obtain some 
records, due to the death of the physicians.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Service connection for nystagmus  Service connection is 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991).  Analysis of this provision 
discloses that there are three essential elements, which must 
be met to establish entitlement.  There must be current 
disability; there must be disease or injury during service, 
and there must be a nexus or connection relating the current 
disability to the disease or injury during service.  Further, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(a)).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  Here, there is no 
competent evidence of nystagmus in the year after the veteran 
completed his active service.  

The veteran asserts that he has nystagmus as the result of 
injury in service or service-connected disability.  However, 
these assertions, even those in writing or under oath (see 
transcripts of RO hearings in August 1989 and July 1995), do 
not support the claim because, as a lay witness, the veteran 
does not have the training and experience to present medical 
evidence as to the current diagnosis or the etiology of that 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The evidence supporting the claim is limited to a September 
1989 electronystagmographic report.  An audiologist 
interpreted the report as showing a caloric unilateral 
weakness on the left indicating a left peripheral (nerve or 
end organ) vestibular lesion.  The low intensity right 
beating spontaneous and the directional changing low 
intensity positional nystagmus were considered non-localizing 
abnormalities.  Nystagmus is an involuntary rhythmic 
oscillation of the eyeballs.  Positional nystagmus is 
nystagmus occurring only when the head is in a particular 
position.  Stedman's Medical Dictionary 1245, 1246 (27th ed. 
2000).  This report was equivocal as to the presence of 
nystagmus and did not provide any evidence as to a connection 
to service or to a service-connected disability.  

The remainder of the evidence is against the claim.  In 
October 1989, Anthony J. Barone, M.D., reported the testing 
showed evidence of Meniere's disease and medication was 
recommended.  The doctor did not report nystagmus.  In his 
notes, Dr. Barone reported that he was unable to elicit gaze 
nystagmus.  

The report of an August 1992 VA neurologic examination shows 
that extraocular muscles were intact without nystagmus.  

A detailed eye examination was done by VA in April 1999 and 
nystagmus was not diagnosed.  Another detailed examination of 
the veteran's eyes was done by VA in February 2000 and the 
examiner specified that there was no nystagmus, although 
there was a very fine tremor of the head on slit lamp 
examination.  The veteran's eyes were examined by VA in 
August 2001 and again there was no diagnosis of nystagmus.  

Analysis  There were minimal findings in 1989.  There have 
been no positive findings since then.  Notably, there were no 
findings of nystagmus on the recent eye examinations of April 
1999 and August 2001.  More probative are the statements from 
private and VA physicians stating that nystagmus was not 
present.  In 1989, the veteran's private physician stated 
that he could not elicit nystagmus.  In August 1992, a VA 
neurologic examiner found the extraocular muscles were intact 
without nystagmus.  In February 2000, a VA examiner specified 
that there was no nystagmus.  These definite statements, 
repeated by various VA and private doctors, provide a 
preponderance of evidence establishing that the veteran does 
not have nystagmus.  As the veteran does not have the 
disability, service connection for it can not be granted.  

It is also noteworthy that there is no evidence connecting 
nystagmus to disease or injury in service or to a service-
connected disability.  This absence of competent evidence of 
a connection also prevents service connection.  

Increased ratings  Service-connected disabilities are rated 
in accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

Acne with actinic keratosis  The service-connected skin 
disorder is rated by analogy to eczema.  38 C.F.R. § 4.20 
(2001).  A noncompensable rating will be assigned where there 
is slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or a small area.  A 10 percent rating will 
be assigned where there is exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The current 30 percent rating requires exudation or itching 
which is constant, extensive lesions or marked disfigurement.  
The next higher rating and the highest rating assignable 
under this code is 50 percent, which requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or being exceptionally repugnant.   38 C.F.R. 
Part 4, Code 7806 (2001).  With these requirements in mind, 
the Board has reviewed the record to determine if the 
disability approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).  

The veteran has testified at two RO hearings and transcripts 
are of record.  There are also statements from the veteran's 
wife and other witnesses.  These lay statements indicate that 
the veteran's skin was symptomatic during service and do not 
describe any current ulceration, extensive exfoliation or 
crusting, or systemic or nervous manifestations, or being 
exceptionally repugnant. 

VA outpatient clinic records have been reviewed.  In April 
1987, there was a rash on the right cheek.  In May 1987, the 
veteran had a scaly pink patch on his right cheek, an eroded 
papule on the lower lip, and a firm yellow crust surrounding 
a firm pink papule on the right ear.  Biopsy led to diagnoses 
of actinic keratosis and dermatophytosis.  A note later in 
May 1987 shows that there were multiple irregular rough scaly 
pink patches over the face and hands.  Actinic keratosis was 
diagnosed and treated.  In January 1988, the veteran's face 
had a few scaly erythematous patches and one left helix.  The 
dorsum of the hands and forearms had multiple scaly, slightly 
hyperkeratotic pinkish papules.  Actinic keratosis was 
diagnosed and treated.  After 3 weeks of treatment, there 
were erythematous papules and macules on his face, forearms 
and hands.  In February 1988, there were no papules, but 
there were erythematous macules on the forehead and cheeks.  
Both forearms and hands had dorsal scabbing, excoriation and 
erythema, it was not painful, just pruritic.  It was felt 
that the actinic keratosis had a good response to medication.  

In a letter dated in March 1988, a private dermatologist, 
Nicholas P. Bruno, M.D., discussed his March 1988 examination 
of the veteran.  The veteran gave a history of multiple 
tender and occasionally draining cysts during service.  Few 
cysts developed in the last few years, but he had residuals 
scarring and skin damage.  Examination revealed a few small 
nontender flesh colored papulonodules/cysts on the posterior 
neck, up to .6 centimeter in greatest dimension.  There were 
multiple scattered pitted and linear scars  up to 1 
centimeter in greatest dimension, most prominent on the 
posterior neck, shoulders, back and face.  There were few 
scattered slightly scaly red macules on the upper back, chest 
and face.  There were multiple discreet and confluent red 
macules on the forearms.  The diagnoses were history of 
numerous epidermal/sebaceous cysts, status post multiple 
therapies, with a few small residuals cysts on the neck and 
multiple residual scars on the face, neck and trunk; and 
actinic keratoses, extensive.  

In March 1988, the representative submitted pictures of the 
veteran's skin disorder.  

A May 1988 VA clinical note shows there were some residual 
hyperpigmented scaly papules, 10 millimeters in size, on the 
dorsum of the right hand and a 1 centimeter, very thin plaque 
on the forearm with slight scale.  In November 1988, the 
veteran's face was clear and the dorsum of his hands had 
several scaly red plaques.  His left back had a small crusted 
scaly papule.  In August 1989, the face was clear and the 
dorsum of the hands and arms had several hyperkeratotic red 
papules.  In February 1990, the dorsum of the hands had 1 to 
2 keratotic lesions; there was a similar lesion on the left 
calf; and the left lower back had a brownish lesion thought 
to be seborrheic keratosis.  In October 1990, there were a 
few new lesions on the right face and dorsum of the hands, 1/2 
centimeter pink papules with scale.  In May 1992, the 
examiner concluded that there were no active actinic 
keratosis lesions and a questionable seborrheic keratosis.  

The report of the July 1992 VA skin examination reflects the 
presence of generalized moderate to severe dermatoheliosis 
affecting the face, trunk and extremities, angular cheilitis 
with minimal surrounding erythema, mild to moderate acne 
scarring, ill defined erythema on the anterior superior 
chest, and keratotic papules on the face, especially the 
ears, and a few scattered keratotic papules elsewhere.  
Diagnoses were dermatoheliosis, perleche, acne scarring, 
actinic keratosis of face and ears, and seborrheic and stress 
keratoses, scattered.  

The veteran was seen at the VA dermatology clinic in August 
1992 for new scaling lesions and redness at the mouth and 
ankles.  The examiner diagramed an ill-defined 0.5 centimeter 
scaly lesion in the left periauricular area.  There were 
eczematous changes in both ears, as well as an ill defined 
0.2 centimeter lesion on the left ear.  There were 2 brown 
papules on the chest.  A 3 millimeter papule was on the 
dorsum of the left index finger.  The back, trunk and feet 
were clear of lesions.  The assessment was actinic keratoses 
over both arms, angular cheilitis, left index finger verruca, 
and chest lesions, irritated seborrheic keratoses.  

The report of a June 1994 VA skin examination discloses the 
veteran's history was reviewed in detail.  Objectively, he 
had multiple small scars on his face and each corner of his 
mouth from sebaceous cysts.  His ears, back and dorsal aspect 
of his hands were also involved.  There were multiple areas 
of sebaceous cysts and scarring on the back of his neck.  
There were other areas of keratoses and scarring across the 
entire back.  The diagnosis was multiple areas of scarring on 
his neck and ears, with multiple areas of keratoses and 
multiple areas of old healed scarring on the back of his 
neck, back, and corners of his mouth.  

A consultation report, also dated in June 1994, shows that 
there were multiple actinic keratoses on the veteran's hands, 
ears and face.  

The report of the March 1997 VA examination shows that the 
veteran's history was reviewed.  He had multiple actinic 
keratoses, especially on the hands (about 15 altogether, from 
1 to 5 millimeters in size), arms, face and back.  Two 
keratosis on his back were larger, 1 and 1.5 centimeters in 
diameter but relatively flat.  The doctor treated them all 
with liquid nitrogen and prescribed medication.  There were 
several scars from acne in the past, especially on the back 
and neck.  The scars were old and no active process was 
noted.  The skin on the nape of the neck had signs of solar 
damage (wrinkling, elastosis, and slight redness).  The 
physician concluded that the veteran's main problem was 
multiple actinic keratoses due to sun exposure.  

In May 1999, examination of the veteran's skin disclosed 
extensive, although moderate, acne scarring over his entire 
back, there were no active lesions.  The diagnosis was acne 
scars, back.  Photographs were taken of the veteran's skin 
and they are of record.  

VA clinical notes of May 2000 show the presence of keratotic 
papules on his face, ears, and hands.  In November 2000, 
there were noted to be keratotic papules on the face, ears 
and hands.  In June 2001, it was reported that the veteran 
had keratotic papules on the face, ears and hands and a 0.3 
by 0.2 skin colored papule in the left axilla, as well as 
erythema and scale on the neck.  There were 3 actinic 
keratoses on the face and ears and 8 on the hands, with 
erythema and scale on the neck.  

Analysis  The medical reports have described extensive 
lesions.  This is consistent with the current 30 percent 
rating.  These lesions were active years ago and there is no 
evidence that they currently approximate the criteria for the 
next higher, 50 percent, rating.  That is, review of the 
recent medical reports, as discussed in detail above, shows 
that the lesions are not ulcerated.  While the scars are 
extensive, there is little exfoliation or crusting.  
Exfoliation or crusting are not extensive.  The veteran has 
recently been the subject of extensive examination and 
treatment, but the medical scrutiny did not disclose any 
competent evidence of systemic or nervous manifestations.  
The photographs do not show that the skin disorder residuals 
are exceptionally repugnant.  The service-connected skin 
disorder simply does not approximate any of the criteria 
required for the next higher, 50 percent, evaluation.  
38 C.F.R. Part 4, § 4.7 and Code 7806 (2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the skin 
condition has not significantly changed and uniform rating is 
appropriate in this case. 

The post operative residuals of a fistula in ano with rectal 
fissure  Review of the veteran's medical history in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) discloses that a 
small fissure was found in the upper quadrant of the anus 
during service, in July 1944.  The fissure was surgically 
excised with destruction of the crypts of Morgagni and 
perianal injection.  There were no complications and the 
veteran was returned to duty.  

On the February 1992 VA examination, the examiner noted a 
faintly visible scar at the anal verge, as being at the site 
of the surgery in service.  There had reportedly been no 
recurrence, except for occasional mild bleeding on 
defecation.  

In August 1992, the veteran was examined by VA for surgical 
residuals.  The veteran told of surgery during service and 
said that, since then, he experienced anal bleeding.  
Examination of the rectum revealed some perianal proctitis 
with a very tight sphincter muscle.  There were small 
internal hemorrhoids at 3 and 9 o'clock with some rectal 
scarring.  No bleeding or prolapse was noted.  The impression 
was internal hemorrhoids manifest by recurrent bleeding; and 
status post surgery for anal fistula and cryptitis.  It 
should be noted that the doctor associated the bleeding with 
the hemorrhoids.  The doctor listed the status post surgery 
for anal fistula and cryptitis in a separate sentence and did 
not link the surgery in service to the bleeding or the 
hemorrhoids.  

A May 1993 rating decision granted service connection for 
rectal fissure, rated as noncompensable under Code 7805.  The 
veteran was notified of that decision by letter dated in May 
1993.  There is no record of a notice of disagreement with 
that determination being received in the following year.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  

A VA clinical record dated in September 1997 shows the 
veteran reported having rectal bleeding for one month.  He 
also felt that there was decreased rectal tone.  The history 
of anal fissure was noted.  Rectal examination disclosed 
external hemorrhoids to be present.  Stool was guaiac 
positive.  Notes show follow-up in October and December 1997.  
A colonoscopy was done in November 1997.  It revealed sigmoid 
diverticulosis and internal hemorrhoids.  

In a letter dated in May 1998, the veteran requested a rating 
of at least 10 percent for his anus fissure residuals.  A 
October 1998 rating decision continued the noncompensable 
rating.  The veteran filed a timely notice of disagreement.  

On VA examination, in May 1999, the veteran complained of 
occasional pain and bleeding in the rectal area.  He declined 
examination.  

A colonoscopy was done at a VA Medical Center, in June 1999.  
Small polyps in the rectum and sigmoid colon were found and 
removed.  Three internal hemorrhoids were found and ligated.  
The doctor commented that the veteran had hemorrhoids with 
significant prolapse possibly complicated by prior surgical 
therapy.  The hemorrhoid ligation may help reduce some of the 
veteran's symptoms; however, because of the large size of his 
hemorrhoids, and also because of the prior anal fissure 
repair, additional ligation would be necessary.  

Clinical notes followed the veteran through August 2001, 
without further rectal complaints.  

Rating Criteria and Analysis  The anal fissure could be rated 
as a fistula in ano under the rating code.  A fistula in ano 
will be rated as for impairment of sphincter control.  
38 C.F.R. Part 4, Code 7335 (2001).  Rectum and anus, 
impairment of sphincter control, will be rated as 100 percent 
disabling if there is complete loss of sphincter control.  
The disability will be rated at 60 percent if there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  The disability will be rated at 30 percent if 
there are occasional involuntary bowel movements, 
necessitating wearing of pad.  The disability will be rated 
at 10 percent if there is constant slight, or occasional 
moderate leakage.. The disability will be rated at 0 percent 
(noncompensable) if it is healed or slight, without leakage.  
38 C.F.R. Part 4, Code 7332 (2001).  

In this case, the evidence, as discussed above, shows that 
the fissure was repaired in service and that there has been 
no recurrence or leakage since then.  The veteran has not 
reported any fecal leakage and the medical personnel, who 
have repeatedly examined the anus and rectum, have not 
reported any leakage.  Therefore, the preponderance of 
evidence establishes that if the disorder were rated under 
Code 7332, it would most closely approximate a healed or 
slight disability without leakage, for which the rating code 
provides a noncompensable rating.  38 C.F.R. Part 4, § 4.7, 
Code 7332 (2001).  

The residuals could also be rated as a scar.  Superficial 
scars will be rated as 10 percent disabling where they are 
poorly nourished, with repeated ulceration.  38 C.F.R. 
Part 4, Codes 7803 (2001).  Here again, neither the veteran 
nor the medical personnel who examined him have reported any 
ulceration.  The medical reports provide the most probative 
evidence and a preponderance of evidence.  They establish 
that there is no ulceration of the surgical scar.  When the 
criteria for a compensable rating are not met, a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(2001).  

Superficial scars will be rated as 10 percent disabling where 
they are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7804 (2001).  It should be noted that 
the requirement for a compensable rating is not simply a 
complaint of pain but the trained medical personnel examining 
the veteran must find the scar to be tender and painful on 
objective demonstration.  Again, the medical reports provide 
the most probative evidence and a preponderance of evidence.  
They establish that the surgical scar is not tender and 
painful on objective demonstration.  As the criteria for a 
compensable rating are not met, a noncompensable rating must 
be assigned.  38 C.F.R. § 4.31 (2001).  

A residual scar may also be rated on limitation of function 
of the part affected.  38 C.F.R. Part 4, Code 7805 (2001).  
Here, there is no evidence that the scar affects anal 
function.  

There is evidence, in the doctor's comments on the June 1999 
colonoscopy, that the scar from the anal fissure surgery 
could affect the veteran's hemorrhoids.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

The Court has held that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Since the 
recent colonoscopy report indicated that the service-
connected surgery residuals might affect the hemorrhoids, 
rating the hemorrhoids has been considered.  

Hemorrhoids, external or internal, will be rated as 
noncompensable where mild or moderate.  A 10 percent rating 
will be assigned if they are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  The next higher rating, and the 
maximum under this code, requires persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. Part 4, 
Code 7336 (2001).  

The veteran's hemorrhoids have been examined, treated and 
described, as set forth above.  While a person may note blood 
upon deification, most persons can not closely inspect their 
own anus.  Thus, the most probative descriptions of the 
hemorrhoids and the preponderance of the evidence are 
provided by the medical personnel who have examined the 
veteran.  This evidence repeatedly describes hemorrhoids 
which are mild, or at most moderate.  They are not large, 
thrombotic, or irreducible.  On the report of the June 1999 
colonoscopy, the doctor commented that the "large" size of 
the hemorrhoids indicated they might recur; however, the 
report shows that these hemorrhoids were actually reduced by 
ligation.  After treatment, there were no residual large 
hemorrhoids.  There is no excessive redundant tissue 
evidencing frequent recurrences.  As the preponderance of 
evidence establishes that the hemorrhoids do not approximate 
the criteria for a compensable rating, a noncompensable 
rating must be assigned.  Since the entire hemorrhoid 
disability would be noncompensable, we need not parse the 
portion due to the service-connected fissure repair from the 
portion due to other causes.  

Effective date prior to February 26 1992, for a 20 percent 
evaluation for bilateral hearing loss  In an October 1995 
rating decision, the RO found clear and unmistakable error in 
the rating decision of May 1993 and all subsequent rating 
decisions which denied service connection for a hearing loss 
in the right ear.  The hearing loss in both ears was 
evaluated as 20 percent disabling, effective the date of the 
February 1992 examination.  In August 1996, Board denied a 
rating in excess of 20 percent for a bilateral hearing loss.  
That was a final determination as to the extent of the 
disability at that time.  38 C.F.R. § 20.1100 (2001).  

In the case of error, benefits are effective as of the date 
from which benefits would have been payable if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k) (2001).  In other words, the question 
here is what would be the correct effective date for the 
increased rating if service connection for the right ear had 
been granted in May 1993.  That determination must be made 
considering the law and regulations in effect at the time of 
the corrected decisions.  

Service connection for mild nerve deafness in the left ear 
was granted in June 1949.  A noncompensable evaluation was 
assigned and remained in effect for many years.  

On January 22, 1987, the RO received a statement from the 
representative to the effect that the veteran wanted an 
increased rating for his hearing loss.  It said the veteran 
was receiving private treatment and would send in records.  
The veteran did not specifically claim service connection for 
his right ear hearing loss.  In February 1987, a private 
doctor certified that the veteran needed a hearing aid.  

The veteran was not specifically claiming service connection 
for his right ear in January 1987; however, Board must 
liberally construe a veteran's claim.  See Solomon v. Brown, 
6 Vet. App. 396, 400 (1994); Myers v. Derwinski, 1 Vet. App. 
127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  It is clear from the April 1987 VA examination 
report that he was basing his claim for a higher evaluation 
on hearing loss in both ears.  That is, the claim for service 
connection for a right ear hearing loss was inextricably 
intertwined with his claim for an increased rating.  So, 
while the initial communication was couched in terms of an 
increased rating, it is clear that there was an inextricably 
intertwined claim for service connection for a right ear 
hearing loss.  Therefore, the Board finds the claim for 
service connection for the right ear hearing loss was part of 
the claim received on January 22, 1987.  

On the authorized VA audiological evaluation, in April 1987, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right
20
45
40
65
70
Left
20
25
65
95
NR

Speech audiometry revealed speech recognition ability of 94 
percent correct in each ear.  

Under the procedures in effect at the time of the April 1987 
examination, the speech reception threshold was determined by 
averaging pure tone responses at 500, 1000, and 2000 Hertz.  
Thus, the right ear average would be 35 and the left ear 
average would be 37.  Considering the speech discrimination 
of 94 percent, the average decibel loss would produce a 
literal designation of "B" for each ear, which would 
convert to a 10 percent evaluation for the hearing loss of 
both ears.  38 C.F.R. § 4.87, Code 6295 (1987).  Thus, a 10 
percent rating can be assigned, effective the date the claim 
for increase was received on January 22, 1987.  

The Court has held that where the law changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Court has also held that in the case of initial 
ratings, staged ratings can be assigned based on the extent 
of disability, as shown by the medical evidence, during the 
course of processing the claim.  We are here considering the 
initial evaluation of a bilateral hearing loss.  Thus, 
consideration must be given to staged ratings in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  It is 
important to note that Fenderson contemplates a change in the 
disability itself, while Karnas addresses changes in rating 
criteria.  

Effective December 18, 1987, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  See 52 Fed. Reg. 44118, 
Nov. 18, 1987.  The rating schedule establishes 11 auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, including 38 C.F.R. § 
4.85 and Codes 6100-6110 (1988-1999).  The Court has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  A regulatory amendment was effective June 10, 1999, 
made changes to the schedular criteria for evaluation of 
hearing loss.  See 64 Fed. Reg. 25208, 25209 (1999).  The 
1999 changes do not impact this case.  The effective date 
claim must be determined on the law and regulations in effect 
at that time.  Application of the new regulations would not 
result in higher evaluations.  

Applying the standards effective in December 1987 to the 
April 1987 findings, the right ear average would be 55 and 
the left ear average would be 73 (assuming the maximum 
reading of 105 on the scale, at 4000 Hertz).  These 
audiologic results produce a numeric designation of "I" for 
the right ear and "II" for the left ear.  When this numeric 
designation is applied to the rating criteria, the result is 
a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (1988-1993).  However, applying Karnas, it 
would be appropriate to continue the 10 percent rating.  

On the authorized VA audiological evaluation, on April 11, 
1988, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
Right
20
45
60
65
70
Left
20
25
65
95
105+

Speech audiometry revealed speech recognition ability of 94 
percent correct in each ear.  

Considering the principles of Fenderson, we inquire as to 
whether this represents a change.  Also considering Karnas, 
we consider these findings under both old and new criteria.  
The new criteria are not favorable.  The April 1988 
audiologic results produce a numeric designation of "II" 
for the right ear and "II" for the left ear.  When this 
numeric designation is applied to the new rating criteria, 
the result would be a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (1988).  Looking to 
the old criteria, the decibel losses at 500, 1000, and 2000 
Hertz would average 37 on the right and 42 on the left.  
Considering the speech discrimination of 94 percent, the 
average decibel loss would produce a literal designation of 
"B" for each ear, which would convert to a 10 percent 
evaluation for the hearing loss of both ears.  38 C.F.R. 
§ 4.87, Code 6295 (1987).  Thus, a 10 percent rating can be 
continued under the old criteria.  

The report of the April 1988 VA examination shows the veteran 
was complaining of hearing loss in both ears.  In May 1988, 
the RO acknowledged the claim and denied service connection 
for trauma to both ears.  In an August 1988 letter to his 
Congressman, forwarded to the RO, the veteran wrote that he 
was appealing a 0% rating for his right ear.  In February 
1989, the veteran's representative submitted a notice of 
disagreement specifically on the denial of service connection 
for a hearing loss of the right ear.  The Statement of the 
Case was sent in April 1989.  The substantive appeal was 
received in June 1989.  

The report of a private audiological evaluation, dated August 
29, 1989 shows pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
Right
50
65
65
80
90
Left
45
50
80
110
110

Speech reception threshold was 35 on the left and not 
reported on the right.  There was no indication that the 
speech reception threshold was based on the use of the 
Maryland word list, on which the rating criteria are based.  
Consequently, this report in not adequate for rating 
purposes.  38 C.F.R. Part 4, including § 4.85 (1989-2001).  

VA clinical notes contain an audiological evaluation, dated 
September 16, 1991, which shows pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right
30
50
65
70
75
Left
20
40
65
90
100+

Speech audiometry revealed speech recognition ability of 66 
percent correct on the right and 68 percent correct on the 
left.  

Looking to the old criteria, the decibel losses at 500, 1000, 
and 2000 Hertz would average 48 on the right, with speech 
discrimination of 65 percent, this would produce a literal 
designation of "D" for the right ear.  The decibel losses 
at 500, 1000, and 2000 Hertz would average 42 on the left, 
with speech discrimination of 74+ percent, this would also 
produce a literal designation of "D" for the left ear.  The 
literal designation of "D" for each ear would convert to a 
40 percent evaluation for the hearing loss of both ears.  
38 C.F.R. § 4.87, Code 6295 (1987).  Under the new criteria, 
the August 1989 audiologic results produce a numeric 
designation of "VI" for the right ear and "VI" for the 
left ear.  When this numeric designation is applied to the 
new rating criteria, the result is a 30 percent rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (1991-2001).  
It should be noted that this report was part of the work-up 
for treatment and does not have the extensive findings 
associated with an examination for compensation purposes.  

The report of a private audiological evaluation, on October 
15, 1991, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
Right
45
65
65
NR
80
Left
40
60
70
NR
NR

These audiologic results are not sufficient to calculate the 
averages needed to rate the disability.  Further, speech 
reception thresholds are determined by the use of a Maryland 
word list and the report does not show that the speech 
recognition ability of 50 percent correct in the right and 45 
percent correct in the left ear was based on this standard.  
Consequently, this report in not adequate for rating 
purposes.  38 C.F.R. Part 4, including § 4.85 (1991 2001).  

On the authorized VA audiological evaluation, on February 21, 
1992, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
50
60
70
75
64
Left
45
60
90
105+
75

Speech audiometry revealed speech recognition ability of 78 
percent correct in the right ear and 68 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "IV" for the right ear and "VI" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a 20 percent rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6102 (1991-2001).  

Analysis  In sum, the VA audiometric examination reports 
provide a preponderance of evidence which establish that a 10 
percent rating was warranted under the rating criteria in 
effect when the veteran filed his claim.  There is no 
evidence of improvement, so that evaluation will remain in 
effect until February 26, 1992.  In his August 2001 decision, 
the DRO granted a 10 percent evaluation from January 22, 
1987.  

There were private and VA clinical audiometric examinations, 
which indicated a higher degree of disability; however, these 
reports do not provide sufficient information to rate the 
disability.  It was not until the February 1992 VA 
examination that there was sufficient information to 
determine that a 20 percent rating was warranted under either 
old or new criteria.  Thus, the preponderance of the evidence 
is against an earlier effective date for the 20 percent 
rating.  

Disequilibrium  Prior to June 10, 1999, chronic labyrinthitis 
was rated as 10 percent disabling if moderate; tinnitus, 
occasional dizziness; and as 30 percent disabling if severe; 
tinnitus, dizziness and occasional staggering.  The ratings 
were to be combined with ratings for loss of hearing or 
suppuration.  38 C.F.R. Part 4, Code 6204 (1987-1998).  
Effective June 10, 1999, the disability was re-characterized 
as peripheral vestibular disorders.  The rating criteria 
provide a 10 percent evaluation if there is occasional 
dizziness; and a 30 percent evaluation if there is dizziness 
and occasional staggering.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.   38 C.F.R. Part 4, Code 6204 and Note (1999-
2001).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Here, the new 
criteria do not require tinnitus, so they are more favorable 
and will be applied.  

The current 10 percent rating contemplates the dizziness 
reported by the veteran.  The next higher rating requires 
occasional staggering.  That manifestation is not shown by 
the evidence of record.  On the April 1987 VA examination, 
the veteran described his balance difficulties, without 
mention of staggering.  

In a letter dated in April 1988, Richard O. Carr described 
the veteran's ear impairment at work, without mention of 
staggering or gait disturbance.  

In August 1989, the veteran provided sworn testimony at an RO 
hearing.  He described acoustic trauma during service, 
serving near the firing guns of a ship.  He complained of 
hearing loss and did not report staggering.  

In a letter date in October 1989, Anthony J. Barone, M.D., 
reported that vestibular testing showed evidence of Meniere's 
disease.  (Rating as Meniere's disease will be discussed 
below.)  There was no report of staggering.  

A VA clinical note, dated in November 1990, shows the veteran 
complained of episodes of dizziness.  There were no 
complaints of staggering.  Neurology examination showed 
cerebellar responses were okay.  

On the February 1992 VA examination, the veteran reported 
hearing loss and tinnitus.  He also had episodes of 
positional vertigo, which were unpredictable.  There was no 
report of staggering.  On examination, the extremities were 
entirely normal.  There was no report of any staggering or 
other gait disturbance.  

In March 1992, Angelo J. DeSimone, a school psychologist 
reported personally observing the veteran's vertigo 
difficulties.  He did not report staggering.  

VA clinical records from May 1987 to May 1992 primarily 
address the veteran's skin disorders without mention of 
staggering.  

On VA ear examination in August 1992, the veteran complained 
of decreased hearing and tinnitus.  He also had dizzy spells 
of the positional type.  They occurred only on position 
change and lasted a few minutes.  It was noted that the 
veteran had had vestibular testing in September 1989, which 
showed a left unilateral vestibular weakness.  There was a 
diagnosis of Meniere's syndrome.  There were no complaints or 
findings of staggering.  

The report of the August 1992 VA neurologic examination shows 
the veteran described dizziness involving episodes of 
disequilibrium upon turning his head to the side or looking 
up or to the side.  He stated that he had lost his balance on 
several occasions.  A Hallpike maneuver brought on symptoms 
of dizziness and nausea.  There were no complaints or 
findings of staggering.  The doctor specified that the 
veteran's gait was unremarkable.  The impression was hearing 
loss with tinnitus and disequilibrium.  

The report of the June 1994 VA ear examination shows the 
veteran complained of hearing loss, ringing in his ears, and 
dizziness.  He reportedly experienced dizziness since 1949.  
He described episodes of lightheadedness and episodes where 
the room spun around.  The was nausea and occasional 
vomiting.  He reported a diagnosis of Meniere's disease.  He 
said that, in spite of medication, he had episodes of 
lightheadedness and occasional vertigo, which lasted only a 
few minutes.  There were no complaints or findings of 
staggering.  

A consultation report, later in June 1994, reviewed the 
veteran's complaints and recorded examination findings.  
There were no complaints or findings of staggering.  The 
impression was longstanding, progressive hearing loss, 
tinnitus, and vertigo.  

In July 1995, the veteran testified at an RO hearing.  He 
told of acoustic trauma during service, being near firing 
guns.  He complained of hearing loss and did not report 
staggering.  

On VA audiologic examination in April 1997, the veteran 
reported that hearing difficulties developed suddenly after 
North Sea action in May 944.  He reported a history of dizzy 
spells in which he felt like he was spinning and light headed 
and had nausea and vomiting.  He reported associated tinnitus 
as being severe.  There were no reports or findings of 
staggering.  The audiologic findings supported a 40 percent 
rating for the hearing loss.  

The May 1997 rating decision granted a 40 percent rating for 
nerve deafness, bilateral, with disequilibrium, under Code 
6104.  This rating, in effect, granted service connection for 
disequilibrium.  The disability was rated as 20 percent 
disabling from February 26, 1992 and as 40 percent disabling 
effective from September 17, 1996; however, these ratings 
reflect the evaluation of the service-connected bilateral 
hearing loss and do not reflect any additional rating for the 
disequilibrium.  

VA clinical notes from September 1997 to July 1998 are of 
record and do not reflect complaints or findings of 
staggering.  

The report of a March 1998 VA hospitalization for depression 
notes a history including hearing loss, dizziness and 
tinnitus.  There were no neurologic abnormalities.  There was 
no complaint or finding of staggering. 

A November 1998 rating decision moved disequilibrium from 
bilateral nerve deafness, and associated it with tinnitus.  
There was no change in the 40 percent rating for bilateral 
nerve deafness.  Tinnitus was rated as 10 percent disabling 
under Code 6260 from January 1987 to February 1992.  Tinnitus 
with disequilibrium was rated under Codes 6299-6204 and the 
10 percent evaluation was continued.  

A clinical note, dated in October 2000, shows the veteran 
gave a long history of vertigo felt to be due to Meniere's 
disease.  The assessment was a stable chronic vertigo.  

An August 2001 DRO decision increased the evaluation for 
bilateral hearing loss to 50 percent effective in March 1999.  
The DRO rated tinnitus with disequilibrium, under Codes 6260-
6204, as 10 percent disabling from January 25, 1987.  

Analysis  Tinnitus is rated under Code 6260.  Disequilibrium 
is rated under Code 6204.  See Note following Code 6204.  
These disorders are rated separately from each other and 
separately from hearing loss.  See Note following Code 6205.  
Since the DRO has determined that the disorders warrant a 
compensable rating from January 1987, and the Board finds 
that separate evaluations are warranted for each, a separate 
10 percent rating is granted for tinnitus from the date the 
claim was received on January 22, 1987; and a separate 10 
percent rating is granted for disequilibrium (peripheral 
vestibular disorder)  from the date the claim was received on 
January 22, 1987.  (The use of January 25, 1987 in part of 
the rating decision appears to be clerical error.)  

The 10 percent rating is the maximum evaluation assignable 
for tinnitus and is consistent with the evidence, which 
establishes that the veteran has had recurrent tinnitus since 
January 22, 1987, when his current claim was received.  
38 C.F.R. Part 4, Code 6260 (1987-2001).  

The evidence establishes that the veteran has had occasional 
dizziness since January 22, 1987, when his current claim was 
received.  This meets the criteria of Code 6204 for a 10 
percent rating for the service-connected disequilibrium 
(peripheral vestibular disorder).  The preponderance of the 
evidence, as detailed above, shows that there is no 
staggering.  Thus, the disability does not approximate the 
dizziness with occasional staggering required for a 30 
percent rating.   38 C.F.R. Part 4, § 4.7 and Code 6204 
(1987-2001).  

Meniere's syndrome  VA and private physicians have diagnosed 
Meniere's syndrome.  Prior to June 10, 1999, Meniere's 
syndrome: was rated as 100 percent disabling if severe; with 
frequent and typical attacks, vertigo, deafness, and 
cerebellar gait; 60 percent disabling if moderate; with less 
frequent attacks, including cerebellar gait; and 30 percent 
disabling if mild; with aural vertigo and deafness.  
38 C.F.R. Part 4, Code 6205 (1987-1998).  

As of June 10, 1999, Meniere's syndrome (endolymphatic 
hydrops) will be rated as 100 percent disabling if there are 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  The disability will be rated at 60 percent if 
there are hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  The disability will be rated at 30 
percent if there are hearing impairment with vertigo less 
than once a month, with or without tinnitus.  Note: Evaluate 
Meniere's syndrome either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  But do not combine 
an evaluation for hearing impairment, tinnitus, or vertigo 
with an evaluation under diagnostic code 6205.  38 C.F.R. 
Part 4, Code 6205 (2001).  

The Note following the rating criteria of Code 6205 is 
significant in this case.  The DRO granted a 10 percent 
rating for the hearing loss as of January 22, 1987.  As 
discussed above, the Board finds that, as of that date, a 10 
percent rating was warranted for tinnitus and another 10 
percent was warranted for the service-connected peripheral 
vestibular disorder.  These evaluations combine to 27 
percent.  38 C.F.R. § 4.25 (1987-2001).  This is less than 
the 30 percent which could be assigned for a mild Meniere's 
syndrome with aural vertigo and deafness.  

As the evidence shows that the veteran had a mild Meniere's 
syndrome with aural vertigo and deafness as of the date he 
filed his claim on January 22, 1987, his hearing loss, 
tinnitus and disequilibrium (peripheral vestibular disorder) 
are more appropriately rated as Meniere's syndrome and 
assigned a 30 percent rating as of January 22, 1987.  

As discussed above, the preponderance of evidence shows that 
the veteran does not have the gait impairment required for a 
higher rating for Meniere's syndrome.  38 C.F.R. Part 4, Code 
6205 (1987-2001).  

As of February 21, 1992, the rating for the hearing loss was 
20 percent.  This would combine with the 10 percent rating 
for tinnitus and the 10 percent rating for peripheral 
vestibular disorder for a combined evaluation of 35 percent.  
38 C.F.R. § 4.25 (1987-2001).  This is more than the 30 
percent which could be assigned for a mild Meniere's syndrome 
with aural vertigo and deafness.  Thus, evaluation of the 
disabilities under the Code for Meniere's syndrome is not 
more favorable to the veteran as of February 21, 1992.  
Therefore, hearing loss, tinnitus and peripheral vestibular 
disorder will be rated separately as of February 21, 1992.  
That is, the hearing loss will be rated as 20 percent 
disabling, the tinnitus will be rated as 10 percent 
disabling, and the peripheral vestibular disorder will be 
rated as 10 percent disabling, as of February 21, 1992; and 
there will be no compensable rating under Code 6205 for 
Meniere's syndrome as of February 21, 1992.  

Other Criteria and Extraschedular Rating  As to all the 
disabilities rated here, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2001) have been considered whether or not they were raised 
by the veteran as required by the holding of the United 
States Court of Veterans Appeals in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  The Board, as did the RO 
(see supplemental statement of the case dated in November 
1998), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for nystagmus is denied.  An increased 
evaluation of acne with actinic keratosis is denied.  A 
compensable evaluation of the post operative residuals of a 
fistula in ano with rectal fissure is denied.  An effective 
date prior to February 21, 1992, for a 20 percent evaluation 
for bilateral hearing loss is denied.  

A 30 percent rating under Meniere's syndrome is granted for 
the service-connected hearing loss, disequilibrium, and 
tinnitus from January 22, 1987, to February 20, 1992.  A 
separate 10 percent evaluation of disequilibrium is granted, 
as of February 21, 1992.  A separate 10 percent evaluation 
for tinnitus is granted, as of February 21, 1992.  These 
grants are subject to the law and regulations governing the 
payment of monetary awards.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.




 

